Citation Nr: 1440056	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-32 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for myoclonus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1984 to July 1992 and in the U.S. Army from January 2004 to March 2005, including in combat in Iraq in support of Operation Iraqi Freedom from March 2004 to March 2005.  He also had additional unverified active service in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran's claim of service connection for myoclonus (which was characterized as myoclonus (claimed as restless leg syndrome to include arm, leg, and whole body)), assigning a zero percent rating effective March 3, 2009.  The Veteran disagreed with this decision in May 2010, seeking an initial compensable rating for his service-connected myoclonus.  He perfected a timely appeal in August 2010 and requested a Board hearing which was held at the RO before the undersigned Veterans Law Judge in April 2013.  A copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran's service-connected myoclonus is manifested by, at worst, complaints of intermittent jerking of his extremities when he is relaxed or sleeping; his physiologic myoclonus is considered a normal phenomenon in healthy people.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected myoclonus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8199-8103 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for myoclonus is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In April 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for myoclonus, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2009 VCAA notice was issued prior to the currently appealed rating decision issued in April 2010; thus, this notice was timely.  

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for myoclonus, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA and VBMS electronic paperless claims files have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to a higher initial rating for myoclonus.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected myoclonus.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  Also, in January 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain the Veteran's updated VA and private treatment records and schedule him for an updated VA examination.  These records subsequently were associated with the claims file and the requested examination occurred in March 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for Myoclonus

The Veteran contends that his service-connected myoclonus is more disabling than currently evaluated.  He specifically contends that his experiences jerking of all his extremities during the day and while sleeping.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected myoclonus currently is evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.124a, DC 8199-8103 (other neurological disability-convulsive tic).  See 38 C.F.R. § 4.124a, DC 8199-8103 (2013).  A zero percent rating is assigned under DC 8103 for mild convulsive tic.  A minimum compensable 10 percent rating is assigned for moderate convulsive tic.  A maximum 30 percent rating is assigned for severe convulsive tic.  Id.  A Note following DC 8103 indicates that these ratings are assigned depending upon the frequency, severity, and muscle groups involved.

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2013); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected myoclonus, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected myoclonus, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with it is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background

The Veteran's available service treatment records show no complaints of or treatment for myoclonus at any time during his multiple periods of active and reserve service in the Army and Navy.    

The Veteran's available service personnel records show that he served in combat in Iraq between March 2005 and March 2005 in support of Operation Iraqi Freedom.  These records also indicate that the Veteran's in-service duties included providing security for convoys traveling throughout Iraq.

The post-service evidence shows that, on VA outpatient treatment in January 2008, the Veteran complained of myoclonic activity.  The Veteran reported that myoclonic jerks happened during the day and at night, but more often at night.  The Veteran's neurological exam was normal.  The differential diagnoses were various myoclonic epilepsies, segmental spinal myoclonus, restless leg syndrome (RLS), and other disorders like Tourette's.  The VA clinician stated that the Veteran's "history does not permit a distinction" between the differential diagnoses.  He noted that seizure were unlikely "absent unconscious spells."  And he noted that spinal myoclonus "usually requires SOME history of spinal injury.  RLS is the most common and most treatable condition causing movements like these."

In December 2009, the Veteran's complaints included abnormal movements.  He was not sure if they were related to an in-service traumatic brain injury (TBI).  A magnetic resonance imaging (MRI) scan of his brain had been normal.  The Veteran had been treated with sinemet for his movement disorder.  He reported that his "symptoms usually happen when relaxed" but not usually in all 4 of his extremities at the same time.  Although his sinemet helped, the Veteran still experienced his abnormal movements in the daytime.  The Veteran's wife reported that the Veteran's abnormal nighttime movements still were prominent.  It was noted that RLS was "suspected but not confirmed."  Physical examination showed 5/5 motor strength in all extremities, normal deep tendon reflexes in all extremities, toes downgoing, normal tiptoe and heel walk, normal sensation, normal rapid alternating movements, and "no abnormal movements observed in exam today."  The assessment included onset of unusual motor symptoms with normal MRI with a diagnosis of likely RLS.  In a January 2010 addendum, it was noted that the Veteran's electroencephalogram (EEG) was negative and his lab work was normal.  

On VA Gulf War Guidelines examination in March 2010, the Veteran's complaints included periodic jerking in his legs, arms, and torso since he returned from an overseas deployment to Iraq.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The jerking does not migrate from one extremity to another and occurred once or twice a day on average.  They occurred when the Veteran was seated or supine and most often when he was asleep.  The Veteran's wife reported that the jerking movement was sudden, violent, and occurred in intense spells overnight.  There was no disruption or alteration in consciousness and no seizure-like activity.  The Veteran's recent EEG was normal.  Neurological examination showed normal cranial nerves, normal muscle strength, mass, and tone in all extremities, 1+ deep tendon reflexes, no pathological reflexes, intact sensation, no involuntary movements, and "normal tone with no sign of cogwheel rigidity and no sign of bradykinesia, mask facies, or signs of other movement disorders."  The VA examiner stated:

The Veteran's history is most consistent with physiologic myoclonus of the massive myoclonic type as well as periodic movements of sleep.  He gives description of massive myoclonic jerks which affect his trunk as well as proximal muscles.  He also has a history of periodic movements of sleep affecting the upper and lower extremities as well as the trunk.  These types of jerks associated with sleep are the most common type of physiologic myoclonus.  They typically occur during sleep or sleep transitions.  Physiologic myoclonus is a normal phenomenon that occurs in healthy people.  There is minimal to no associated disability.  In this [Veteran's] case there are no objective findings.

The diagnosis was myoclonus consistent with physiologic myoclonus.

On VA examination in January 2010, the Veteran complained "that he shakes in his sleep" and had been diagnosed as having RLS.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Axis III diagnosis was TBI with RLS.

On VA examination in December 2011, the Veteran's complaints included myoclonus.  He reported that his myoclonus did not cause pain, loss of muscle strength, weakness, fatigue, or any functional impairment.  Physical examination showed no hand tremor, no muscle paralysis, weakness, atrophy, or loss of muscle tone, no loss of deep muscle fascia or muscle impairment, no fasciculations, no rigidity, and no spasticity.  Neurological examination showed normal cranial nerves, motor function within normal limits, normal sensation to light touch, 2+ deep tendon reflexes in the upper extremities, 1+ deep tendon reflexes in the lower extremities, and intact cerebellar function.  The diagnoses included myoclonus.  

The Veteran testified at his April 2013 Board hearing that his extremities shook "violently" throughout the day and while sleeping at night.  See Board hearing transcript dated April 10, 2013, at pp. 3-4.  He also testified that the shaking occurred when he was relaxed.  Id., at pp. 6-7.  

On VA central nervous system Disability Benefits Questionnaire (DBQ) in March 2014, the Veteran's complaints included intermittent jerks of his arms and legs that occurred 1-2 times per day on different days.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "It occurs only when he is in a relaxed position such as when watching TV.  It does not occur when he is occupied such as when he is driving or when he is actively engaged in an activity even if he is seated."  His wife reported jerking of the Veteran's extremities while sleeping.  "He has no other symptoms at all with the jerking.  An EEG was performed and was normal."  The Veteran's condition did not require continuous medication.  He was right-hand dominant.  Neurologic examination showed normal speech, normal gait, 5/5 muscle strength throughout, normal deep tendon reflexes except for absent ankle jerk in the right ankle, no muscle atrophy, and no muscle weakness in any extremity.  The VA examiner stated:

The movements described by the [Veteran] are most consistent with physiologic myoclonus.  There is no alteration in consciousness and the movements only occur when the [Veteran] is relaxed and is not actively engaged in an activity, which is consistent with physiologic myoclonus.  Physiologic myoclonic jerks are sudden movements that occur during sleep or sleep transitions that may be partial myoclonic jerks or may be massive myoclonic jerks affecting limb and truncal muscles.  Periodic movements of sleep (nocturnal myoclonus) are also a type of physiologic myoclonus which most likely explains this [Veteran's] movements during sleep.  These movements consist of stereotyped repetitive dorsiflexion of the toes and feet, sometimes with flexion of the knees and hips and can disrupt sleep.  Physiologic myoclonus is considered to be a normal phenomenon that occurs in healthy people.

The diagnosis was physiologic myoclonus.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected myoclonus.  The Veteran has contended that this disability is more disabling than currently evaluated.  The medical evidence does not support his assertions, however.  It shows instead that, throughout the appeal period, the Veteran's service-connected myoclonus is manifested by, at worst, complaints of intermittent jerking of his extremities when he is relaxed or sleeping; his physiologic myoclonus is considered a normal phenomenon in healthy people (as seen on VA examination in March 2014).  For example, VA outpatient treatment in December 2009 showed 5/5 motor strength in all extremities, normal deep tendon reflexes in all extremities, toes downgoing, normal tiptoe and heel walk, normal sensation, normal rapid alternating movements, and "no abnormal movements."  The assessment included onset of unusual motor symptoms with normal MRI with a diagnosis of likely RLS.  VA Gulf War Guidelines examination in March 2010 indicated that the Veteran's recent EEG was normal.  Neurological examination showed normal cranial nerves, normal muscle strength, mass, and tone in all extremities, 1+ deep tendon reflexes, no pathological reflexes, intact sensation, no involuntary movements, and "normal tone with no sign of cogwheel rigidity and no sign of bradykinesia, mask facies, or signs of other movement disorders."  The March 2010 VA examiner stated that the Veteran's physiologic myoclonus "is a normal phenomenon that occurs in healthy people.  There is minimal to no associated disability.  In this [Veteran's] case there are no objective findings."  These results essentially were unchanged on subsequent VA examinations conducted in December 2011 and March 2014.  The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true features and severity of his disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Thus, the medical evidence does not indicate that the severity of the Veteran's service-connected myoclonus is analogous to moderate or severe convulsive tic (i.e., a 10 or 30 percent rating under DC 8103) such that an initial compensable rating is warranted for this disability at any time during the appeal period.  See 38 C.F.R. § 4.124a, DC 8199-8103 (2013).  Also, as the movements described by the Veteran are not consistent with the description of seizures or epileptic events according to the March 2014 VA examiner, evaluation of the Veteran's disability under Diagnostic Code 8911 (epilepsy, petit mal) is not appropriate.  In summary, the Board finds that the criteria for an initial compensable rating for myoclonus are not warranted.



Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected myoclonus.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected myoclonus is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected myoclonus.  This is especially true because the zero percent rating currently assigned for the Veteran's myoclonus contemplates no compensable disability.  Moreover, the evidence does not demonstrate that the Veteran's service-connected myoclonus, individually or collectively, reduced his average earning capacity due to marked interference with employment or frequent hospitalization such that consideration of the assignment of an extraschedular rating is required under Johnson.  The record evidence does not show, and the Veteran does not contend, that his service-connected myoclonus markedly interfered with his employment.  The record evidence further does not indicate that the Veteran was hospitalized for treatment of his service-connected myoclonus at any time during the appeal period.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). The Veteran has not specifically contended that his disability renders him unemployable and the evidence does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to an initial compensable rating for myoclonus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


